DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Takeshi (JPS642742) is considered the closest prior art and discloses a conveying device for use in press forming (line 35-38 of translation), the conveying device comprising: a conveying part (8) that includes respective holding parts (11, 12) for holding a product part (P1) and a scrap part (P2) of a workpiece after a cutting process (line 35-38 of translation), and conveys the product part and the scrap part to a next process; and a controller that performs a control to release holding of the scrap part during conveyance of the workpiece (line 64-67 of translation).
The primary reason for the allowance of the claims is the inclusion of a nozzle part that is provided separately from the holding parts in the conveying part, and discharges compressed fluid toward the scrap part; and a controller that blows the compressed fluid toward the scrap part in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        6/9/2022